Citation Nr: 0621518	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than September 22, 
1998 for the grant of service connection for irritable bowel 
syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1982 to 
February 1991 with additional prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted service connection for irritable bowel 
syndrome, assigning a 10 percent rating effective September 
22, 1998.  The veteran previously requested a Board hearing 
on his March 2000 VA-Form 9, on appeal from the original 
service connection claim for irritable bowel syndrome, which 
was not provided.  However, the RO's subsequent grant of 
service connection for this disability is considered a total 
grant of benefits sought on appeal; so the failure to provide 
a hearing as it pertains to the service connection issue was 
not prejudicial.  Moreover, the veteran indicated on his 
January 2004 VA-Form 9, on appeal from the current claim for 
an earlier effective date for service connection, that he did 
not desire a personal hearing.  

After this case was certified to the Board, the veteran 
submitted additional evidence, including an Internet article 
on irritable bowel syndrome and copies of service medical 
records, which were not considered by the RO or waived for RO 
consideration.  A remand pursuant to 38 C.F.R. § 20.1304(c) 
is not necessary, however, as the Internet article generally 
addresses irritable bowel syndrome, and does not pertain to 
the issue of an earlier effective date, regarding the 
veteran's irritable bowel syndrome.  Additionally, the 
service medical records are duplicates of records already 
considered by the RO.

The veteran also submitted VA-Form 9 substantive appeals, 
regarding claims of service connection for a left eye 
disability, migraines, and chronic prostatitis, which were 
not certified to the Board.  The RO, however, granted service 
connection for all of these claims in subsequent rating 
decisions, which are considered total grants of benefits 
sought on appeal.  Therefore, these issues are no longer in 
appellate status.


FINDINGS OF FACT

1.  The veteran's original service connection claim for 
irritable bowel syndrome was denied by a January 1992 rating 
decision, which the veteran did not appeal.

2.  The veteran's claim to reopen entitlement to service 
connection for irritable bowel syndrome was not received at 
the RO prior to September 22, 1998.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision, denying entitlement to 
service connection for irritable bowel syndrome is final. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2005).

2.  An effective date prior to September 22, 1998 for the 
grant of service connection for irritable bowel syndrome is 
not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.151(a), 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for irritable bowel syndrome and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of an August 2002 VA letter, prior to the 
July 2003 rating decision.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA of any additional evidence he considered relevant 
to his claim, so that VA could help by getting that evidence.

In September 2003, the veteran filed a notice of disagreement 
with the effective date assigned for his grant of service 
connection for irritable bowel syndrome.  The previous VA 
letter was silent as to the evidence necessary to 
substantiate the claim for an earlier effective date.  
However, the Board finds that this error is nonprejudicial to 
the veteran, as it is clear that through his representative, 
he had actual knowledge of the evidence necessary to 
substantiate the claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005).  Specifically, his representative 
alleged in a June 2006 brief that the proper effective date 
for the granting of service connection for irritable bowel 
syndrome should be the date he separated from service, and 
addressed the applicable regulation and the specific criteria 
that would be needed to substantiate this claim.    

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
August 2002 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, since no new 
disability rating or effective date will be assigned, as 
discussed below, any defect with respect to the content of 
the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in March 2001 and 
February 2002, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his original claim 
for service connection and subsequent claim for entitlement 
to an earlier effective date; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues of service connection or effective 
dates is required to comply with the duty to assist under the 
VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

In July 2003, the RO granted service connection for irritable 
bowel syndrome, assigning a 10 percent rating effective 
September 22, 1998.    

The veteran contends, however, that the effective date for 
his award of service connection should be February 16, 1991, 
the day following separation from active service. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving claims for 
direct service connection, the effective date will be the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2).  The same is true for claims to reopen based on 
new and material evidence.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q); Lapier v. Brown, 5 Vet. App. 215 (1993); Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993).

The DD-Form 214 shows the veteran was discharged from active 
duty service on February 15, 1991.  In May 1991, within one 
year of discharge, he filed a service connection claim for 
irritable colon.  The RO denied service connection for 
irritable colon in a January 1992 rating decision, on the 
basis that the condition was not shown as chronic on his 
separation examination or VA examination.  The veteran was 
notified of his appellate rights, but did not file an appeal.  
Thus, the January 1992 rating decision is final and cannot be 
reversed or revised absent evidence that the decision was 
clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 
5109A, 7105; 38 C.F.R. §§ 3.105, 20.302.  

Upon review, however, the veteran has not alleged any clear 
and unmistakable error.  In June 2006, the veteran's 
representative contended that the RO denied service 
connection in January 1992 without considering the service 
connection provisions of 38 C.F.R. § 3.303, nor providing 
reasons and bases for its decision.  The CAVC has held that 
simply to allege that previous adjudications improperly 
weighed the evidence, and/or broad-based allegations of 
failure to follow the regulations do not rise to the 
stringent definition of clear and unmistakable evidence.  See 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, the 
original service connection claim cannot serve as the 
effective date for the recent award of service connection for 
irritable bowel syndrome.   See Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  

The veteran did not file any other service connection claims 
for irritable bowel syndrome prior to September 22, 1998.  
See 38 C.F.R. § 3.151(a).  For this and the reasons noted 
above, the Board finds that an effective date earlier than 
September 1998 for the grant of service connection for 
irritable bowel syndrome is not warranted in this case.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).


ORDER

Entitlement to an effective date earlier than September 22, 
1998 for the grant of service connection for irritable bowel 
syndrome is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


